Citation Nr: 1209622	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  06-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for a mood disorder.

2.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to an effective date prior to July 20, 2005, for the grant of service connection for a mood disorder.

5.  Entitlement to an effective date prior to July 20, 2005, for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to March 1994  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In a March 2005 rating decision, the RO denied the Veteran's petition to reopen her previously denied claim for service connection for bilateral leg pain and denied service connection for migraine headaches, bilateral arm numbness and tingling, a back disorder, and cervical spine fusion with bulging discs.  

In a January 2007 rating decision, the RO granted service connection for fibromyalgia and assigned a 10 percent rating, effective January 5, 2006.  Subsequently, the RO severed service connection for fibromyalgia in a September 2007 rating decision, effective December 1, 2007.  In a February 2009 decision, the Board restored service connection for fibromyalgia, assigned an earlier effective date of July 20, 2005, and reopened service connection for bilateral leg pain, and remanded the remaining issues on appeal for further development.

In a February 2010 rating decision, the RO effectuated the Board's February 2009 decision granting service connection for fibromyalgia and assigned a disability rating of 40 percent, effective July 20, 2005.  In this decision, the RO also granted service connection for a mood disorder and assigned an initial 50 percent disability rating, effective July 20, 2005.

In July 2011, the RO issued a rating decision which granted entitlement to a TDIU, effective July 20, 2005, and expanded the Veteran's service-connected fibromyalgia to include manifestations of bilateral leg pain, migraine headaches, bilateral arm numbness and tingling, and a back disorder, effectively granting service connection for those issues.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding that the RO granted service connection as a matter of law when it increased the rating of an already service-connected disability of the basis of the related manifestations of another disability).  Therefore, the claims for service connection for bilateral leg pain, migraine headaches, bilateral arm numbness and tingling, and a back disorder are moot as there is no remaining case or controversy.  

Regarding the issue of entitlement to a higher initial rating for fibromyalgia, the Board observes that, subsequent to its February 2009 remand order, the RO issued a decision in February 2010 increasing the Veteran's rating for such disability to 40 percent, effective July 20, 2005.  In such decision, the RO advised the Veteran that the grant of the maximum evaluation of 30 percent for fibromyalgia is considered a full grant of the benefits sought on appeal.  Therefore, the RO did not issue a supplemental statement of the case.  However, while 40 percent is the maximum schedular rating for fibromyalgia under the relevant Diagnostic Code, an extra-schedular rating must still be considered.  Moreover, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue remains in appellate status.

The issues of entitlement to an initial rating in excess of 40 percent for fibromyalgia, service connection for a cervical spine disorder, and an effective date prior to July 20, 2005, for the grant of service connection for a mood disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDING OF FACT

The Veteran's mood disorder is manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent rating for a service-connected mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code 9435 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant an initial 100 percent evaluation for the Veteran's service-connected mood disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran contends that she is entitled to a higher rating for her service-connected mood disorder.  

Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation.  
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As part of this review, VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged ratings."  Id. at 126.  Here, the Veteran meets the criteria for the maximum schedular rating available under the applicable diagnostic codes such that staged ratings are inapplicable in this case. 

Separate diagnostic codes identify the various disabilities.  In all instances, there must be findings sufficiently characteristic to identify the disease and the resulting disability, as well as coordination of the rating with impairment of function.  
38 C.F.R. § 4.21; Butts v. Brown, 5 Vet. App. 532, 539 (1993).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Id. at 538.  One diagnostic code may be more appropriate than another based on such factors as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  The Board must explain in its decision the diagnostic code under which the claim is evaluated, and explain any inconsistencies that result from shifting diagnostic codes throughout the adjudication process in order to avoid confusion as to the standards and criteria used to evaluate the claim.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's mood disorder is rated at 50 percent disabling under 38 C.F.R. 4.130, Diagnostic Code 9411.  Under that code, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

The nomenclature employed in the rating schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Veteran's GAF scores during the appellate period range from 45 to 60.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.   Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In September 2009, the Veteran was provided with a VA psychiatric examination.  She had recently been through her third divorce from a mentally and physically abusive man who was reportedly mentally ill.  This had an impact on her relationship with her two sons, but it was improving following her divorce.  Her general degree and quality of social relationships was described as limited.  The Veteran was found to suffer from daily moderate depression with symptoms of sadness and diminished energy, interest, concentration, sleep, self-esteem, and hope.  She was also noted to be easily tearful.  She was assigned a GAF score of 55.  The examiner also determined that there was total occupational and social impairment due to mental disorder signs and symptoms due to her diminished energy and ability to stay focused, and noted that she had not been able to work since 2002.

These findings are consistent with the Veteran's VA treatment and private treatment records.  In August 2008, the Veteran reported continuing conflict in her relationship with her then-husband.  They had separated previously, but he had moved back in with her.  She explained that her sons thoroughly dislike her husband and fight with him constantly.  She reported that her coping abilities were nearly exceeded by the stress in her environment, which worsens her depression.  At her next appointment, she was anxious and tearful when talking about her home and her husband.  In March 2010, after her divorce, the Veteran reported depression with no motivation to do anything.  She described wanting to isolate from the family and stated that she stays in bed, on the couch, or in a recliner all day.  In August 2010, she reported days and nights of starting too many tasks and not finishing projects, needing minimal sleep and then being fatigued, and having sadness.  The severity of her depression was reportedly mitigated by her medication.  Her care plan shows that her goal is to stop feeling overwhelmed and helpless.

The Veteran does not suffer from the type of cognitive and behavioral impairment listed in the rating code, but, as noted above, these are merely indicative of the type and degree of symptoms that warrant a finding of total occupational and social impairment.  Here, the VA examiner has determined that the Veteran is totally occupationally and socially impaired due to her mood disorder, and her treatment records show serious disturbances in her social relationships, a desire to isolate from the family members that constitute her support system, severe depression, and motivational deficits and impairment in concentration that would severely impact occupational functioning.  Additionally, she has regularly been assigned GAF scores of 50 of less, indicative of serious symptoms and serious impairment in social and occupational functioning.  Therefore, the Board finds that entitlement to the maximum schedular rating for her service-connected mood disorder is warranted.

As the Board has herein assigned a 100 percent schedular rating for the Veteran's mood disorder, entitlement to an extra-schedular rating is rendered moot.  Furthermore, as the Veteran is in receipt of a TDIU for the entire appeal period, consideration of such is not necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability).  


ORDER

An initial rating of 100 percent for a mood disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Unfortunately, a remand is required in this case with respect to the remaining issues.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

With respect to the issues of entitlement to earlier effective dates for the grant of service connection for mood disorder and a TDIU, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  With respect to the former issue, a February 2010 rating decision granted service connection for a mood disorder, effective July 20, 2005.  The Veteran submitted a notice of disagreement in March 2010, contending that she should be assigned an earlier effective date for the award of service connection.  In a July 2011 rating decision, the RO granted entitlement to a TDIU, effective July 20, 2005.  The Veteran submitted a notice of disagreement as to the propriety of the effective date in August 2011.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Regarding the Veteran's fibromyalgia and cervical spine claims, the Board observes that, in its February 2009 remand orders, it was noted that the claims file contained a February 2008 decision by the Social Security Administration (SSA) granting the Veteran supplemental security income based on disabilities that included fibromyalgia and degenerative disc disease (which includes cervical spine fusion with bulging disc); however, such did not contain the underlying medical records.  As such, the Board directed the agency of original jurisdiction (AOJ) to obtain such outstanding records.  Thereafter, the AOJ requested such records from SSA and the file reflects that a CD was received from SSA; however, documentation in the claims file reveals that the DC was attached to a temporary file.  Subsequently, only a copy of SSA's decision and a single statement from the Veteran's primary care physician that does not discuss all of the conditions that the SSA considered in awarding benefits were associated with the claims file.  Likewise, the CD from SSA is not in the file.  Therefore, it does not appear that the Veteran's complete SSA records have been obtained for consideration in her appeal.  As such, on remand the AOJ should print a full copy of the Veteran's SSA records to associate with the claims file.

Additionally, in her April 2010 formal TDIU claim, the Veteran asked VA to obtain her complete private medical records from her private physician, P. Burks, dated from 2001 to the present.  This request has not been made.  Therefore, on remand, the RO/AMC should make reasonable efforts to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board further observes that the Veteran's attorney has indicated that the Veteran receives ongoing treatment from the providers previously identified and that VA should continue to obtain updated treatment notes from those providers.  Although VA can obtain current treatment records from VA medical facilities without an authorization from the Veteran, it is not possible for VA to obtain updated treatment records from private providers without a current authorization from the Veteran.  Therefore, the AOJ should contact the Veteran and notify her that if she wants VA to obtain treatment records from private providers that she must sign an authorization form for those records and that, contrary to her representative's statements, VA cannot seek future, follow-up, or ongoing treatment records from private providers without subsequent authorization by the Veteran.  The AOJ should ask the Veteran to provide authorization forms with respect to her private providers for records not already submitted to VA, make arrangements to obtain any identified records, and associate that evidence with the claims folder.  Additionally, with respect to VA treatment records for the claimed disabilities at issue, the AOJ should update the claims folder with the relevant VA treatment records from the Nashville, Tennessee, VA Medical Center dated from July 2011 to the present.  

Furthermore, with respect to the Veteran's claim for service connection for a cervical spine disorder, the Board observes, in a September 2010 VA examination report, the examiner opined that the Veteran's diagnosed cervical spine fusion with bulging discs was a separate disability from her fibromyalgia, and that it was at least as likely as not that such had its onset during active military service or within one year following separation.  However, the September 2010 VA examiner did not offer a rationale for his opinion, which is troubling in light of the fact that the Veteran's service treatment records are negative for such condition and that it was first diagnosed six years after her service discharge.  The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, a remand is necessary in order to obtain an addendum from the September 2010 VA examiner that includes the rationale for his opinion.

Finally, the Board notes that the Veteran has alleged that she should be granted separate ratings for her manifestations of fibromyalgia.  Also, while the Veteran has is in receipt of the maximum schedular rating for her fibromyalgia, a higher rating may be available on an extra-schedular basis.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Therefore, upon readjudication, the AOJ should address the Veteran's contention that her manifestations of fibromyalgia should be separately rated and consider whether an extra-schedular evaluation is warranted for such disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her attorney with a statement of the case regarding the issues of entitlement to effective dates prior to July 20, 2005, for the grant of service connection for a mood disorder and TDIU.  Please advise the Veteran and her attorney of the time period in which to perfect his appeal.  If the Veteran perfects her appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  Print a full copy of the Veteran's SSA records to associate with the claims file.  

3.  Obtain all treatment records from the Nashville, Tennessee, VA Medical Center dated from July 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Contact the Veteran and notify her that if she wants treatment records from private providers that she must sign an authorization form for those records and that, contrary to her representative's statements, VA cannot seek follow-up, ongoing treatment records from private providers without an additional authorization by the Veteran.  Ask her to provide authorization forms with respect to her private providers for records not already submitted to VA, to include P. Burks, make arrangements to obtain any identified records, and associate that evidence with the claims folder

5.  Return the claims file, to include a copy of this remand, to the September 2010 VA examiner in order to obtain an addendum in which he provides a rationale for his opinion that it is at least as likely as not that the Veteran's cervical spine fusion with bulging discs had its onset during active military service or within one year following separation.  In offering such rationale, the examiner should specifically consider all evidence of record, to include the Veteran's service treatment records and post-treatment records, as well as her lay statements regarding incurrence and continuity of symptomatology.  

If the original examiner is no longer available to provide requested addendum, another equally qualified VA examiner should provide an opinion as requested in the Board's February 2009 remand, which is of record. 

The need for an additional examination of the Veteran is left to the discretion of the VA examiner.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's claim for a higher initial rating for fibromyalgia, consideration should be given as to whether separate ratings are warranted for her manifestations of such disability and whether she is entitled to an extra-schedular rating.  If the claims remain denied, the Veteran and her attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


